           Case 1:20-cr-00391-RA Document 25 Filed 09/17/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/17/2020


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-391
                       v.
                                                                    ORDER
 LAEL YOUNG,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The defendant’s bail conditions are modified to include mental health treatment and

counseling as directed by the Pretrial Services Department.



SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
